The final decree in this cause must be reversed, as it was based upon decrees pro confesso taken without notice after the appellants had regularly entered an appearance, some by demurrer, and all by a plea. Chancery Rules 46, 48; Vary v. Thompson, 168 Ala. 371, 52 So. 951. It has been suggested that this is a moot case as to some of these appellants, in that some of them have turned over certain books, funds, etc., to the receiver. Whether this be the case or not, it would not exclude the consideration of the appeal as to the other respondents, there being a severance in the assignments of error, or prevent a reversal, and the respondents who are no longer necessary parties can be discharged by the trial court.
The decree of the chancery court is reversed, and the cause is remanded.
Reversed and remanded.
McCLELLAN, SAYRE, and GARDNER, JJ., concur.